SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 10, 2012 Registrant, State of Incorporation, Address of I.R.S. Employer Commission File Principal Executive Offices and Telephone Identification Number Number Number 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Table of Contents TABLE OF CONTENTS Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 5.05 Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics. Item 5.07 Submission of Matters to a Vote of Security Holders. Item 9.01 Financial Statements and Exhibits. SIGNATURES EX-14.1 — Amended and Restated Code of Ethics for Financial Executives. 2 Table of Contents Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As further described under Item 5.07 below, on May 10, 2012, the stockholders of NV Energy, Inc. (the “Company”) approved at their Annual Meeting an amendment and restatement of the Company’s 2003 Non-Employee Director Stock Plan (the “NEDSP”).The terms of the NEDSP are in all material respects the same as the prior version of the plan, except that (1) the termination date of the NEDSP was extended from December 31, 2012 to December 31, 2022, (2) the total number of shares authorized for issuance under theNEDSP was increased from 700,000 to 1,400,000 shares and (3) the method of determining the market price of the Company’s Common Stock for purposes of calculating the number of shares issuable to participants was changed from a 30-day average to the grant date fair value so as to be consistent with FASC ASC 718.In addition, various other minor changes were made to clarify the operation and administration of the NEDSP. Item 5.05 Amendments to the Registrant's Code of Ethics, or Waiver of a Provision of the Code of Ethics. On May 10, 2012, the Audit Committee of the Board of Directors amended and restated the Company’s Code of Ethics applicable to the Company’s financial executives.The material changes to the Code of Ethics were:to clarify that the policy supplements but does not replace the Company’s general statement of principles, policies and procedures (entitled “The Power of Integrity – Our Code of Business Conduct”), to clarify and update the procedures for reporting significant or material deficiencies or weaknesses in internal controls, fraud, attempts to improperly influence the independent auditors, or other violations of the Code of Ethics, and to strengthen the provisions ensuring confidentiality of those making reports and protecting against retaliation.In addition, various other minor changes were made to clarify the interpretation, operation and administration of the Code of Ethics. A copy of the Amended and Restated Code of Ethics is filed herewith as Exhibit 14.1. Item 5.07 Submission of Matters to a Vote of Security Holders. The Company held its annual meeting of stockholderson May10, 2012. Each matter voted upon at the meeting and the results of the voting on each such matter are presented below. Proposal 1 – Election of ten (10) directors to serve one-year terms and until their successors are elected and qualified. Nominee Votes For VotesAgainst Abstentions BrokerNon-Votes Joseph B. Anderson, Jr. 177,293,299 25,316,680 15,847,296 Glenn C. Christenson 201,589,755 1,012,815 15,847,296 Susan F. Clark 201,656,990 975,636 15,847,296 Stephen E. Frank 169,076,097 33,525,350 15,847,296 Brian J. Kennedy 945,515 15,847,296 Maureen T. Mullarkey 201,626,143 995,707 15,847,296 John F. O’Reilly 200,471,906 2,144,275 15,847,296 Philip G. Satre 200,980,868 1,629,012 15,847,296 Donald D. Snyder 166,986,826 35,617,321 15,847,296 Michael W. Yackira 200,795,774 1,829,195 15,847,296 All ten nominees for director were elected. Proposal 2 – Advisory vote on the Company’s executive compensation. Votes For VotesAgainst Abstentions BrokerNon-Votes 198,416,694 3,975,040 444,966 15,847,296 The advisory vote on theCompany’s executive compensation was approved. Proposal 3 – Proposal to approve the amendment and restatement of the Company’s 2003 Non-Employee Director Stock Plan. Votes For VotesAgainst Abstentions BrokerNon-Votes 199,247,037 3,262,632 327,031 15,847,296 The amendment and restatement of the Company’s 2003 Non-Employee Director Stock Plan was approved. Proposal 4 – Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 2012. Votes For VotesAgainst Abstentions The appointment of Deloitte & Touche LLP was ratified. Item 9.01 Financial Statements and Exhibits. (d) Exhibits — The following exhibit is filed with this Form 8-K: EX-14.1 — Amended and Restated Code of Ethics for Financial Executives, dated May 10, 2012. 3 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant hasduly caused this report to be signed onits behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:May 14, 2012 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer 4 Table of Contents
